Citation Nr: 0427800	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for status post crush 
injury to the right third and fourth distal phalanx, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1974.  He has also served in the Army National 
Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The veteran has come before the VA asking that his service-
connected right hand disability be rated greater than 10 
percent disabling.  VA has a duty to notify the appellant of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  VA 
also has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, although the ultimate 
responsibility for furnishing evidence rests with the 
appellant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

Review of the claims file reveals that after the appellant 
filed his notice of disagreement, the RO issued a statement 
of the case (SOC) in June 2002.  A review of this document, 
along with a review of the VCAA letter that was issued in 
January 2001, does not show that the appellant was notified 
of the evidence he needed to supply and what VA would do in 
order to assist him with his claim.  The 2001 letter told the 
veteran what was needed to substantiate a service connection 
claim, not the increased rating claim that is at issue.  It 
was not clear as to what the veteran would have to show in 
order to prevail on his claim.  Accordingly, the Board finds 
that VA has not satisfied its duty under the VCAA to notify 
and assist the appellant with regards to his claim.  

As noted on the front page of this action, the veteran has 
appealed the rating that has been assigned for his right hand 
disability.  The veteran's disorder has been rated pursuant 
to the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 7804 (skin disorders).  During the course of the 
veteran's appeal, the regulations governing the assignment of 
a disability rating for skin disorders have been changed.  
The effective date of the change was August 30, 2002.  See 67 
Fed. Reg. 49590, 49596-99 (July 31, 2002).  

It is noted that the veteran's most recent VA medical 
examination, dated January 2002, does not provide the medical 
evidence needed by the requisites of the newly enacted rating 
criteria.  As such, the claim must be remanded for another 
examination.  In other words, the Board believes that a new 
examination is required to assess the severity of the 
veteran's disability under the new rating criteria.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2003); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  In particular, the RO must 
inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  Additionally, the RO must 
specifically issue a letter to the 
veteran that provides in detail what the 
veteran must do in order to prevail on 
his claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should contact the veteran and 
ask that he identify all sources of right 
hand treatment since January 2003, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  

If requests for any private or non-VA 
government treatment records are not 
successful, the RO should inform the 
veteran of the non-response so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2003).



3.  After obtaining any additional 
evidence identified by the veteran, to 
the extent available, schedule the 
veteran for VA orthopedic and scar 
examinations in order to assess the 
current nature, severity, and 
characteristics of his service-connected 
right hand disability.  The claims folder 
should be made available to the examiners 
for review before the examinations.  

The examination reports should consider 
all findings necessary to evaluate the 
claim under both the old and new 
regulations pertaining to skin disorders.  
Moreover, if there are any orthopedic 
symptoms or manifestations produced by 
the disability, those items should be 
chronicled.  For example, range of motion 
testing must be conducted.  The examiner 
should be asked to express an opinion as 
to the degree to which pain could 
significantly limit functional ability, 
including weakened movement, excess 
fatigability, or incoordination, during 
flare-ups or on use in accordance with 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  

All pertinent clinical findings and the 
complete rationale for any opinion 
expressed should be included in the 
examination reports.  

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Then, the RO should readjudicate the 
claims.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC), which includes notice of the 
new rating criteria for scars.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



